United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1646
                                   ___________

Robert C. Coborn, Sr.,                *
                                      *
                  Appellant,          *
                                      * On Appeal from the
    v.                                * United States Tax Court.
                                      *
Commissioner of Internal Revenue,     *      [UNPUBLISHED]
                                      *
                  Appellee.           *
                                 ___________

                             Submitted: December 15, 1999

                                  Filed: December 23, 1999
                                   ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and BATTEY,* District
      Judge.
                            ___________

PER CURIAM.

       Having contested the Commissioner of Internal Revenue's federal income tax
deficiency determination, Robert C. Coborn, Sr. appeals from the tax court's ruling
upholding the Commissioner's decision that Coborn was not entitled to claim a
nonbusiness bad debt deduction on his federal income tax returns for the years 1988


      *
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
through 1991 because Coborn failed to establish the indebtedness was worthless. After
careful review of the record and the parties' briefs and arguments, we find no error in
the tax court's ruling. We thus affirm on the basis of the tax court's opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-